DETAILED ACTION
This action is in response to the claims filed 2 April, 2021 for application 15/887,321 filed 2 February, 2018. Currently claims 1-2, and 4-9 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) received on 08/06/2020, 03/06/2018, and 05/11/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu US Document number US-10229356-B1 in view of Zhu et al. publication number CN/106,485,316 A hereinafter Zhu

Regarding Claim 1
	Liu teaches A network coefficient compression method comprising: ( abstract line 2-3 “reduce the size [compress] of a deep neural network model including several hidden node layers”) outputting, with respect to input data input into an input layer of a learned neural network, an output value in a hidden layer or an output layer of the learned neural network ( Col 1, line 6-10 “Computing devices can use models … to process input … and produce output … that corresponds to the input in some way”, Col 16 line 21-23 “The instructions may also cause the device to select [from an output] a specific hidden node layer” ) generating a compressed network coefficient by learning a network coefficient of the learned neural network ( Col 6, line 4-7 “The compression device … may be configured to compress the model.” And line 18-22 “Once the selected layer [including network coefficients] is quantized, the following layers may be trained [learned], such as via the model trainer 106.”) with the input data and the output value as training data ( Col 5, line 20-21 “The training data may include input values and expected output values.”) while performing lossy compression of the learned network coefficient. ( Col 6, line 18-20 “The model compression performed by the compression device 300 includes selecting one layer of the model for quantization[a form of lossy compression]") wherein generating the compressed network coefficient includes: executing the lossy compression, (Col 6 line 18-20 “The model compression performed by the compression device 300 includes selecting one layer of the model for quantization [lossy compression]”) and updating the expanded network coefficient by using the training data. (¶28 line 5-7 “Partially quantized models [expanded network coefficient] are re-trained [updated] such that any degradation of accuracy is “trained out” of the model providing improved error tolerance with compression”) with the incorporation of prior art (Zhu) for an expansion unit the partially quantized models would be expected to include the expanded network coefficient
Liu does not appear to explicitly teach producing an expanded network coefficient from the compressed network coefficient:
However, Zhu, when addressing issues related to compression of neural networks, teaches producing an expanded network coefficient from the compressed network coefficient: (Pg. 9, ¶ 3, line 2-3 “the neural network model compression device further comprises: a second conversion module 370, a storage module 380 and a decompression module 390 [expansion unit]”
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate an expansion unit configured to expand the compressed network coefficient as taught by Zhu to the disclosed invention of Liu.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement a compression device for a neural network that is capable of decompressing the compressed data to revert back to the original uncompressed data. This allows for reducing the size of a model while maintaining fidelity of the model. (Zhu abstract & Pg. 5, ¶ 2) Further, (Pg 9 ¶03 “In order to improve the availability and feasibility of the present invention, further, in one embodiment of the present invention, as shown in FIG. 6, the neural network model compression device further comprises: a second conversion module 370, a storage module 380 and a decompression module 390”).

Regarding Claim 2
Liu teaches A network coefficient compression method comprising: ( abstract line 2-3 “reduce the size [compress] of a deep neural network model including several hidden node layers”) at least one processor configured to: output, with respect to input data input into an input layer of a learned neural network, an output value in a hidden layer or an output layer of the learned neural network; Col 1, line 6-10 “Computing devices can use models … to process input … and produce output … that corresponds to the input in some way”, Col 16 line 21-23 “The instructions may also cause the device to select [from an output] a specific hidden node layer” )  generate a compressed network coefficient by learning a network coefficient of the learned neural network ( Col 6, line 4-7 “The compression device … may be configured to compress the model.” And line 18-22 “Once the selected layer [including network coefficients] is quantized, the following layers may be trained [learned], such as via the model trainer 106.”) with the input data and the output value as training data ( Col 5, line 20-21 “The training data may include input values and expected output values.”) while performing lossy compression of the network coefficient of the learned neural network. ( Col 6, line 18-20 “The model compression performed by the compression device 300 includes selecting one layer of the model for quantization[a form of lossy compression]") wherein, when generating the compressed network coefficient, the at least one processor is further configured (Col 6 line 18-20 “The model compression performed by the compression device 300 includes selecting one layer of the model for quantization [lossy compression]”) update the expanded network coefficient by using the training data. (¶28 line 5-7 “Partially quantized models [expanded network coefficient] are re-trained [updated] such that any degradation of accuracy is “trained out” of the model providing improved error tolerance with compression”) with the incorporation of prior art (Zhu) for an expansion unit the partially quantized models would be expected to include the expanded network coefficient
Liu does not appear to explicitly teach produce an expanded network coefficient from the compressed network coefficient
	However, Zhu, when addressing issues related to compression of neural networks, teaches produce an expanded network coefficient from the compressed network coefficient (Pg. 9, ¶ 3, line 2-3 “the neural network model compression device further comprises: a second conversion module 370, a storage module 380 and a decompression module 390 [expansion unit]”
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate an expansion unit configured to expand the compressed network coefficient as taught by Zhu to the disclosed invention of Liu.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement a compression device for a neural network that is capable of decompressing the compressed data to revert back to the original uncompressed data. This allows for reducing the size of a model while maintaining fidelity of the model. (Zhu abstract & Pg. 5, ¶ 2) Further, ( Zhu Pg 9 ¶03 “In order to improve the availability and feasibility of the present invention, further, in one embodiment of the present invention, as shown in FIG. 6, the neural network model compression device further comprises: a second conversion module 370, a storage module 380 and a decompression module 390”).

Regarding Claim 5
	Liu/Zhu teaches the method of claim 2.
	Liu/Zhu further teaches the lossy compression is quantization processing ( Col 3, line 41-47 “Some training systems compress the model to facilitate efficient storage and transfer…When quantizing a model, the floating point weight values are quantized into weight values which require less memory to represent, such as fixed point or integers”)

Regarding Claim 7
	Liu/Zhu teaches the method of claim 2
	Liu/Zhu further teaches the output value is a likelihood in the output layer ( Col 1, line 11-13 “a model is used to generate [output ] a likelihood or set of likelihoods that the input corresponds to a particular value")

Regarding Claim 8
	Liu/Zhu teaches the method of claim 2
	Liu/Zhu further teaches the input data is a random signal (Col 1, line 36-38 “For example, for a NN trained to recognize faces in images, the input of the NN can comprise pixels [a form of random signal]) a random signal is defined as a signal whose values are non-deterministic. An image is an example of such a signal.

Regarding claim 9
Liu teaches A computer program product comprising a non-transitory computer-readable medium including programmed instructions, the instructions causing a computer (Col 19 line 6-14 “The elements … disclosed herein can be embodied directly in compression hardware…[or] a non-transitory computer-readable storage medium) output, with respect to input data input into an input layer of a learned neural network, an output value in a hidden layer or an output layer of the learned neural network; (Col 1, line 6-10 “Computing devices can use models … to process input … and produce output … that corresponds to the input in some way”, Col 16 line 21-23 “The instructions may also cause the device to select [from an output] a specific hidden node layer”) and generate a compressed network coefficient by learning a network coefficient of the learned neural network ( Col 6, line 4-7 “The compression device … may be configured to compress the model.” And line 18-22 “Once the selected layer [including network coefficients] is quantized, the following layers may be trained [learned], such as via the model trainer 106.”) with the input data and the output value as training data ( Col 5, line 20-21 “The training data may include input values and expected output values.”) while performing lossy compression of the network coefficient of the learned neural network. (Col 6, line 18-20 “The model compression performed by the compression device 300 includes selecting one layer of the model for quantization[a form of lossy compression]") wherein, when generating the compressed network coefficient, the at least one processor is further configured to: execute the lossy compression, (Col 6 line 18-20 “The model compression performed by the compression device 300 includes selecting one layer of the model for quantization [lossy compression]”) update the expanded network coefficient by using the training data. (¶28 line 5-7 “Partially quantized models [expanded network coefficient] are re-trained [updated] such that any degradation of accuracy is “trained out” of the model providing improved error tolerance with compression”) with the incorporation of prior art (Zhu) for an expansion unit the partially quantized models would be expected to include the expanded network coefficient
Liu does not appear to explicitly teach produce an expanded network coefficient from the compressed network coefficient
	However, Zhu, when addressing issues related to compression of neural networks, teaches produce an expanded network coefficient from the compressed network coefficient (Pg. 9, ¶ 3, line 2-3 “the neural network model compression device further comprises: a second conversion module 370, a storage module 380 and a decompression module 390 [expansion unit]”
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate an expansion unit configured to expand the compressed network coefficient as taught by Zhu to the disclosed invention of Liu.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement a compression device for a neural network that is capable of decompressing the compressed data to revert back to the original uncompressed data. This allows for reducing the size of a model while maintaining fidelity of the model. (Zhu abstract & Pg. 5, ¶ 2) Further, ( Zhu Pg 9 ¶03 “In order to improve the availability and feasibility of the present invention, further, in .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu/Zhu in view of Bai et al. publication number US2013/0,343,483 hereinafter Bai.

	Liu/Zhu teaches the method in claim 2.
	Liu/Zhu does not appear to explicitly teach wherein the network coefficient is at least one of a weight coefficient and a bias.
	However, Bai, when addressing issues related to neural networks, teaches wherein the network coefficient is at least one of a weight coefficient and a bias (¶ 29, “artificial neurons (e.g., each artificial neuron forming a hidden layer or an output layer in a multilayer perceptron structure) for signal processing according to a plurality of weighting parameters (i.e., coefficients or factors) and a bias parameter”
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate wherein the network coefficient is at least one of a weight coefficient and a bias as taught by Bai to the disclosed invention of Liu/Zhu.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement a neural network with a perceptron structure, as each neuron in the structured is governed by weighting coefficients and a bias parameter.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu/Zhu in view of Xu et al. publication number US2016/0,360,202A1 hereinafter Xu.

	Liu/Zhu teaches the method in claim 2.
	Liu/Zhu further teaches wherein the at least one processor is configured to execute the lossy compression in a predetermined unit (Fig 4 As seen in the figure the learner unit compresses layer by layer, which layers to compress are predetermined by model characteristics)
	Liu/Zhu does not appear to explicitly teach that includes an epoch and a batch.
	However, Xu, when addressing issues related to compression, teaches that includes an epoch and a batch. (¶ 0040, line 6-12 “to facilitate adjustments to the network and its training… adjustments to training epochs… adjustments to mini-batch size in a stochastic training process”
Xu to the disclosed invention of Liu/Zhu.
	One of ordinary skill in the arts would have been motivated to make this modification in order to processes “digital data to facilitate avoiding or reducing artifacts that may be introduced when the digital data is compressed, encoded, or otherwise subsequently processed.” (Xu, background)

Response to Arguments
Applicant’s arguments, see pg 2-3, filed 2 April, 2021, with respect to 9 have been fully considered and are persuasive.  The rejection under 35 USC 101 of 9 has been withdrawn. 

Applicant's arguments filed 2 April, 2021 have been fully considered but they are not persuasive.

Regarding claim 1, 2 and 9

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Zhu discloses a compression method See abstract (“The method can better keep the model effect, greatly reduces the size of the neural network model.”) One embodiment of the stated method includes an expansion device that decompresses a previously compressed model. (Pg 9 ¶03 “In order to improve the availability and feasibility of the present invention, further, in one embodiment of the present invention, as shown in FIG. 6, the neural network model compression device further comprises: a second conversion module 370, a storage module 380 and a decompression module 390”). One would be motivated to modify the compression method disclosed by Liu with the decompression module disclosed by Zhu in order “to improve the availability and feasibility” of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/J.R.G./          Examiner, Art Unit 2122                                                                                                                                                                                              
	
	/ERIC NILSSON/          Primary Examiner, Art Unit 2122